Tuck, J.,
delivered the opinion of this court.
We are of opinion that this case is fully within the doctrines established in Amelung vs. Seekamp, 9 G. & J., 468, and frequently applied in other cases by this court. There the complainant, sought to have removed obstructions from a private road leading to his mills. Here the party claims a prescriptive right of way over the defendant’s land, from his own farm to a public road and market. It was objected, in Seekamp's case, that his bill did not show that he had no other reasonably convenient outlet from his mills, and that by the obstruction a valuable portion of his custom would be driven from them. This bill appears to have been prepared to obviate that objection, by stating an immemorial right to the road, and that the complainant had no other outlet whereby to convey his produce to Baltimore, for sale, except by.a circuitous and inconvenient route over the lands and by permission, of. persons who might at any time withhold such permission; which, we think, is quite sufficient to show the irreparable; mischief. complained of.
*183(Decided April 1st, 1861.)
This can hardly be called a trespass; the act enjoined was committed on the defendant’s own land. If the party were put to a different form of action, it is difficult to perceive a clear rule for the measure of damages. It was said, in argument, that the cost of procuring a private road under the law would furnish a standard, but, conceding that principle, if the complainant, as we must assume at this hearing, has a right to the present road, it would be unjust to allow the defendant to place him in a predicament where he might bo obliged to take such other as the commissioners, in their discretion, might think proper to locate for his use. That would be, not allowing compensation for the injury complained of, but to change his rights altogether. If he is entitled to the use of this road, the law will not allow another person so to act as to deprive him of it, and compel him to resort to another. Besides, every day’s obstruction would be a new ground of action, and to follow up Ids legal remedy by constantly suing, might involve more certain ruin than the loss of the road; to prevent such vexatious proceedings at law, is one of the grounds on which equity is clothed with the jurisdiction which we think has been properly exercised in the present instance.

Order affirmed.